Citation Nr: 0832815	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-35 295	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to a rating in excess of 30 percent for status 
post closed fracture of right tibial tubercle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1953 to August 1957, from January 1958 to November 
1966, and from February 1972 to May 1973.  The veteran died 
in July 2008.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
of the Reno, Nevada Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

In September 2008 the Board received notice that the veteran 
died in July 2008.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106.


ORDER

The appeal is dismissed.



		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


